STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    June 26, 2018
               Plaintiff-Appellee,

v                                                                   No. 335387
                                                                    Oakland Circuit Court
DAVID EMMANUEL WILLIAMS,                                            LC No. 2015-256304-FC

               Defendant-Appellant.


Before: MURPHY, P.J., and JANSEN and RONAYNE KRAUSE, JJ.

PER CURIAM.

       Defendant was convicted by a jury of conspiracy to commit armed robbery, MCL
750.157a and MCL 750.529. The jury acquitted defendant of three counts of armed robbery,
MCL 750.529. The trial court sentenced defendant to 70 months to 25 years’ imprisonment. He
appeals as of right, and we affirm.

         Defendant’s conviction arises from the robbery of a restaurant. The robbery was
committed after the restaurant had closed for the evening, while three employees were still
present. Defendant, who was previously employed at the restaurant, and two codefendants,
Deahje Robinson and William Griffin, were each charged with three counts of armed robbery
and one count of conspiracy to commit armed robbery. The prosecution theorized that defendant
and Robinson had robbed the restaurant while wearing masks and wielding BB guns and a
machete, and that Griffin had driven the vehicle to and from the robbery. Video footage from
the restaurant’s surveillance cameras, as well as surveillance video from the store where
defendant and his codefendants purchased the masks and guns before the robbery, was presented
at trial. Blood found on an envelope at the scene matched Robinson’s DNA profile. Robinson
and Griffin both entered into plea agreements, and Griffin testified for the prosecution, asserting
that he drove the vehicle to and from the restaurant and that defendant and Robinson entered the
restaurant and committed the robbery. Defendant testified on his own behalf, admitting that he
was involved in purchasing the masks and BB guns, but denying that he had conspired to rob the
restaurant or that he was directly involved in committing the robbery. Although defendant failed
to provide a notice of alibi defense, MCL 768.20, he was able to present alibi testimony from his
fiancée and his mother, which indicated that defendant was home with them during the time of
the robbery. However, because defendant had not filed and served a notice of alibi defense, the
trial court refused to give the jury the requested instruction on that subject, M Crim JI 7.4 –
“Lack of Presence (Alibi).” But defendant was permitted to fully argue alibi in his closing

                                                -1-
argument, and the trial court did not indicate to the jurors that they could not consider
defendant’s alibi defense. Indeed, although the jury convicted defendant of conspiracy to
commit armed robbery, it acquitted him of the three counts of armed robbery, suggesting perhaps
that the jurors may have believed the alibi claim.

        On appeal, defendant contends that he was denied a fair trial because the trial court
refused to give the jurors the alibi instruction and that trial counsel was ineffective for failing to
file a pretrial notice of alibi defense. These arguments fail, considering that defendant simply
cannot show the requisite prejudice, even assuming that the trial court erred in not instructing the
jury on alibi. 1

        The three counts of armed robbery were charged on the basis of defendant’s participation
in the robbery at the restaurant; therefore, alibi testimony placing defendant elsewhere at the time
of the robbery was a key part of the defense to those counts. The jury, however, which heard the
alibi testimony and defendant’s alibi argument, found defendant not guilty of the three armed
robbery charges, so no prejudice was incurred with respect to those offenses. In regard to
conspiracy to commit armed robbery, none of the elements of the crime required defendant’s
presence at the restaurant during the robbery. See People v Atley, 392 Mich. 298, 310-311; 220
NW2d 465 (1974), overruled in part on other grounds by People v Hardiman, 466 Mich. 417; 646
NW2d 158 (2002); People v Ayoub, 150 Mich. App. 150, 153; 387 NW2d 848 (1985); M Crim JI
10.1 (elements of conspiracy charge). In People v Carter, 415 Mich. 558, 568-569; 330 NW2d
314 (1982), overruled in part on other grounds by People v Robideau, 419 Mich. 458; 355 NW2d
592 (1984),2 the Michigan Supreme Court explained:

               The gist of the offense of conspiracy lies in the unlawful agreement. The
       crime is complete upon formation of the agreement; in Michigan, it is not
       necessary to establish any overt act in furtherance of the conspiracy as a
       component of the crime. However, a twofold specific intent is required for
       conviction: intent to combine with others, and intent to accomplish the illegal
       objective.

                                                ***

               It is a settled principle of black-letter law that conspiracy is a crime that is
       separate and distinct from the substantive crime that is its object. The guilt or
       innocence of a conspirator does not depend upon the accomplishment of the goals
       of the conspiracy. [Citations and quotation marks omitted.]



1
  We do note that our Supreme Court’s decision in People v McGinnis, 402 Mich. 343; 262
NW2d 669 (1978), would suggest that the trial court erred in the present case, but we have no
need to reach that particular question.
2
  Robideau was subsequently overruled by People v Smith, 478 Mich. 292; 733 NW2d 351
(2007), with respect to the proper double jeopardy analysis as to multiple punishments.


                                                 -2-
       The Use Note to M Crim JI 7.4 (alibi instruction) provides that “[t]his instruction is not to
be used when the defendant is charged under circumstances where his presence is not required at
the time and place of the commission of the crime.”

         Although the prosecution relied in part on the asserted coordination of the perpetrators
during the robbery as evidencing a conspiracy, the jurors evidently concluded that the prosecutor
had not proven beyond a reasonable doubt that defendant aided and abetted or directly
participated as a principal in the robbery. Thus, we surmise that the jury convicted defendant of
the conspiracy charge on the basis of his statements to police about his codefendants’ plans,
along with defendant’s admitted conduct prior to the robbery in assisting in the purchase of the
masks and BB guns. Accordingly, an alibi instruction would not have been of benefit to
defendant with respect to the conspiracy charge. We also reiterate that defendant was permitted
to present alibi testimony and to argue alibi in his closing argument. Under these circumstances,
defendant has failed to show that after examination of the entire record, it affirmatively appears
that it is more probable than not that the assumed error in not instructing the jury on alibi was
outcome determinative; there was no miscarriage of justice. People v Lukity, 460 Mich. 484,
495-496; 596 NW2d 607 (1999), citing MCL 769.26 (requiring a miscarriage of justice to
reverse on instructional error); see also People v Matthews, 163 Mich. App. 244, 249-250; 413
NW2d 755 (1987) (finding failure to give alibi instruction harmless because, in part, jury was
fully apprised of alibi defense). Further, in the context of defendant’s associated claim of
ineffective assistance of counsel, assuming that trial counsel’s performance was deficient in
failing to provide a notice of alibi defense, defendant has failed to demonstrate the existence of a
reasonable probability that, but for counsel’s presumed error, the result of the proceeding would
have been different. People v Carbin, 463 Mich. 590, 600; 623 NW2d 884 (2001). In sum,
reversal is unwarranted.

        Finally, defendant argues that the trial court erred by scoring offense variable (OV) 1,
MCL 777.31, at 15 points. We disagree. With respect to our review of the trial court’s scoring
of the sentencing variables, our Supreme Court in People v Calloway, 500 Mich. 180, 184; 895
NW2d 165 (2017), observed:

              A trial court’s factual determinations must be supported by a
       preponderance of the evidence and are reviewed for clear error. Whether the facts,
       as found, are adequate to satisfy the scoring conditions prescribed by statute, i.e.,
       the application of the facts to the law, is a question of statutory interpretation,
       which an appellate court reviews de novo. [Citations and quotation marks
       omitted.]

         OV 1 concerns the “aggravated use of a weapon,” and 15 points are to be assessed when
“[a] firearm was pointed at or toward a victim or the victim had a reasonable apprehension of an
immediate battery when threatened with a knife or other cutting or stabbing weapon.” MCL
777.31(1)(c). “In multiple offender cases, if 1 offender is assessed points for the presence or use
of a weapon, all offenders shall be assessed the same number of points.” MCL 777.31(2)(b). At
sentencing, the prosecution argued that the assessment of 15 points was appropriate because one
of defendant’s codefendants had been assessed 15 points and there was a sufficient evidentiary
basis for scoring 15 points, given the employment of a gun and a knife or stabbing weapon, the


                                                -3-
machete. The trial court, finding the trial testimony to be clear, agreed with the prosecution and
assigned 15 points.

       Defendant contends that, while a machete was used during the robbery, there was no
testimony by any of the employee victims about having a reasonable apprehension of an
immediate battery when threatened by the machete. However, one employee testified that
toward the end of the robbery, he got underneath a desk and put a chair between himself and the
robber with the green mask in order to protect himself from the machete. This testimony
supported a finding that the employee had a reasonable apprehension of an immediate battery.
Moreover, as defendant acknowledges, another employee testified that he was poked in the back
with the machete. When asked whether the gun or machete was used in any way to put him in
any type of fear, said employee testified that “[t]he machete was poked to my back when they
were hurrying us inside.” This testimony similarly established a reasonable apprehension of an
immediate battery. Accordingly, the trial court did not err by assessing 15 points for OV 1.

       Affirmed.


                                                            /s/ William B. Murphy
                                                            /s/ Amy Ronayne Krause




                                               -4-